DETAILED ACTION
The Amendment filed 6/20/2022 has been entered. Claims 1,3,5-6,8-23 remain pending in the application.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:(a) A patent may not be obtained though the invention is not identically disclosed or described as set  forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1,3,5-6,8-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over IS Publication 20170152793 to Albrecht in view of US Publication 20130199175 to Hoshi and further in view of US Patent 8984880 to Marques.
As to claim 1, Albrecht discloses A turbocharger for receiving exhaust gas from an internal combustion engine of a vehicle and for delivering compressed air to the internal combustion engine, with the vehicle including a catalytic converter (M), said turbocharger comprising: a turbine housing comprising: an interior surface defining a turbine housing interior, said interior surface extending between: a turbine housing inlet defined at one end of said interior surface and in fluid communication with the internal combustion engine and said turbine housing interior for delivering exhaust gas from the internal combustion engine to said turbine housing interior, and a turbine housing outlet defined at an opposite end of said interior surface and in fluid communication with said turbine housing interior for discharging exhaust gas from said turbine housing interior (Fig 2 alt 7), and a wastegate duct disposed downstream of said turbine housing inlet and defining a wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior (6); a valve seat (6c) disposed about said wastegate channel at a wastegate channel outlet of said wastegate channel, with said valve seat having a valve seat plane extending along said valve seat (VP); and a wastegate assembly for controlling exhaust gas flow to said turbine housing interior, said wastegate assembly comprising, a valve element (8) engageable with said valve seat, with said valve element having a valve body (8) and a wastegate arm (81) extending away from said valve body, with said valve element moveable between a first position where said valve body is engaged with said valve seat for preventing exhaust gas flow from said turbine housing inlet to bypass said turbine housing interior, and a second position where said valve body is disengaged with said valve seat for allowing exhaust gas flow from said turbine housing inlet to bypass said turbine housing interior (Open/Closed Fig 2,7); wherein said wastegate channel extends along a channel axis (FA), and wherein said channel axis is obliquely oriented with respect to said valve seat plane such that said wastegate channel and said valve element are configured to direct exhaust gas to the catalytic converter (Fig 2,3,7); wherein said wastegate assembly further comprises a spindle (at P) coupled to said wastegate arm of said valve element for moving said valve element between said first and second positions, with said spindle extending along a spindle axis (Through P; Par 0048). 
Albrecht does not expressly disclose wherein said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, and wherein said valve seat is disposed about said first and second wastegate channels at respective channel outlets of said first and second wastegate channels; wherein said valve seat plane is obliquely oriented with respect to said spindle axis such that said wastegate channel and said valve element are configured to direct exhaust gas to the catalytic converter.
Hoshi discloses said valve seat plane is obliquely oriented with respect to said spindle axis such that said wastegate channel (Fig 1; Par 0032-0035).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Albrecht to include said valve seat plane is obliquely oriented with respect to said spindle axis such that said wastegate channel and said valve element are configured to direct exhaust gas to the catalytic converter using the teachings of Hoshi so as to more effectively seat the valve while maintaining a desired flowrate through the valve during opening and closing (Par 0032-0035).
Marques discloses wherein said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, and wherein said valve seat is disposed about said first and second wastegate channels at respective channel outlets of said first and second wastegate channels (Fig 15).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Albrecht  to include wherein said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, and wherein said valve seat is disposed about said first and second wastegate channels at respective channel outlets of said first and second wastegate channels using the teachings of Marques so as to compensate for pulsations between different cylinder banks and increase overall system efficiency and reduce noise.
As to claim 3, Albrecht discloses said channel axis is further defined as a first channel axis and extends along said first wastegate channel, wherein said second wastegate channel extends along a second channel axis (Marques: Fig 15), and wherein said first channel axis and said second channel axis are both obliquely oriented with respect to said valve seat plane such that said wastegate channel and said valve element are configured to direct exhaust gas to the catalytic converter (Albrecht as modified by Marques Claim 1 above).
As to claim 5, Albrecht discloses a dividing portion that divides said first and second wastegate channels, wherein said dividing portion extends along a dividing plane that is obliquely oriented with respect to said spindle axis (dividing axis is aligned with the first and second wastegate channel axis (Marques Fig 15) and thus acts to be oblique with regard to the spindle axis as presented in Albrecht modified by Hoshi above to improve valve seating).
As to claim 6, Albrecht discloses comprising an actuator coupled to said spindle for moving said spindle to move said valve element between said first and second positions (Par 0028; 7a).
As to claim 8, Albrecht discloses wherein said channel axis (Fig 2,7) is obliquely oriented with respect to said spindle axis (Hoshi Fig 1) such that said wastegate channel and said valve element are configured to direct exhaust gas to the catalytic converter (As presented Claim 1 above).
As to claim 9, Albrecht discloses said valve body has a body surface facing said valve seat and engageable with said valve seat (Fig 3), wherein said body surface has a body plane extending along said body surface (Fig 3), and wherein said body plane is obliquely oriented with respect to said spindle axis when said valve element is in said second position  .
As to claim 10, Albrecht discloses said valve body has a body surface facing said valve seat and engageable with said valve seat (Fig 3), wherein said body surface has a body plane extending along said body surface, and wherein said body plane is parallel with said valve seat plane when said valve element is in said first position (as modified by Hoshi Fig 1).
As to claim 11, Albrecht does not expressly disclose a bearing housing coupled to said turbine housing and defining a bearing housing interior, a compressor housing coupled to said bearing housing and defining a compressor housing interior, a turbine wheel disposed in said turbine interior, a shaft rotatably coupled to said turbine wheel and disposed in said bearing housing interior, and a compressor wheel rotatably coupled to said shaft which is disclosed by Marques (Col 2, Line 51-67: Fig 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Albrecht  to include a bearing housing coupled to said turbine housing and defining a bearing housing interior, a compressor housing coupled to said bearing housing and defining a compressor housing interior, a turbine wheel disposed in said turbine interior, a shaft rotatably coupled to said turbine wheel and disposed in said bearing housing interior, and a compressor wheel rotatably coupled to said shaft to utilize exhaust pressure to turn a compressor as taught in Albrecht (Abs) and as is commonly known in turbocharger systems, and doing so in an efficient manner through well known use of bearings.
As to claim 12, Albrecht discloses A system for a vehicle, said system comprising: said internal combustion engine which produces exhaust gas; an exhaust system configured to deliver the exhaust gas out of the vehicle; said catalytic converter disposed between said internal combustion engine and said exhaust system; and said turbocharger as set forth in claim 1 (As rejected Claim 1 above: Albrecht Abs).

Claims 13-15,17,19,23 are rejected under 35 U.S.C. 103(a) as being unpatentable over US Publication 20170152793 to Albrecht in view of US Publication 20130199175 to Hoshi.
As to claim 13, Albrecht discloses A turbocharger for receiving exhaust gas from an internal combustion engine of a vehicle and for delivering compressed air to the internal combustion engine, with the vehicle including a catalytic converter, said turbocharger comprising: a turbine housing comprising: an interior surface defining a turbine housing interior, said interior surface extending between: a turbine housing inlet defined at one end of said interior surface and in fluid communication with the internal combustion engine and said turbine housing interior for delivering exhaust gas from the internal combustion engine to said turbine housing interior, and a turbine housing outlet defined at an opposite end of said interior surface and in fluid communication with said turbine housing interior for discharging exhaust gas from said turbine housing interior, and a wastegate duct disposed downstream of said turbine housing inlet and defining a wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior; a valve seat disposed about said wastegate channel at a wastegate channel outlet of said wastegate channel, with said valve seat having a valve seat plane extending along said valve seat; and a wastegate assembly for controlling exhaust gas flow to said turbine housing interior, said wastegate assembly comprising, a valve element engageable with said valve seat, with said valve element having a valve body and a wastegate arm extending away from said valve body, with said valve element moveable between a first position where said valve body is engaged with said valve seat for preventing exhaust gas flow from said turbine housing inlet to bypass said turbine housing interior, and a second position where said valve body is disengaged with said valve seat for allowing exhaust gas flow from said turbine housing inlet to bypass said turbine housing interior (as rejected using rationale and citations Claim 1 above), a spindle coupled to said wastegate arm of said valve element for moving said valve element between said first and second positions (Hoshi Fig 1), with said spindle extending along a spindle axis; wherein said valve seat plane is obliquely oriented with respect to said spindle axis such that said wastegate channel and said valve element are configured to direct exhaust gas to the catalytic converter interior (as rejected using rationale and citations Claim 1 above regarding Hoshi Fig 1).
As to claim 14, Albrecht discloses wherein said valve body has a body surface facing said valve seat and engageable with said valve seat, wherein said body surface has a body plane extending along said body surface, and wherein said body plane is parallel with said valve seat plane when said valve element is in said first position (closed position Albrecht Fig 3, Hoshi Fig 1).
As to claim 15, Albrecht discloses said valve body has a body surface facing said valve seat and engageable with said valve seat, wherein said body surface has a body plane extending along said body surface, and wherein said body plane is obliquely oriented with respect to said spindle axis when said valve element is in said second position (as rejected using rationale and citations Claim 1,9 above regarding Hoshi Fig 1) .
As to claim 17, Albrecht discloses comprising an actuator coupled to said spindle for moving said spindle to move said valve element between said first and second positions (Par 0028; 7a).
As to claim 19, Albrecht discloses A turbocharger for receiving exhaust gas from an internal combustion engine of a vehicle and for delivering compressed air to the internal combustion engine, with the vehicle including a catalytic converter, said turbocharger comprising: a turbine housing comprising: an interior surface defining a turbine housing interior, said interior surface extending between: a turbine housing inlet defined at one end of said interior surface and in fluid communication with the internal combustion engine and said turbine housing interior for delivering exhaust gas from the internal combustion engine to said turbine housing interior, and a turbine housing outlet defined at an opposite end of said interior surface and in fluid communication with said turbine housing interior for discharging exhaust gas from said turbine housing interior, and a wastegate duct disposed downstream of said turbine housing inlet and defining a wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior; a valve seat disposed about said wastegate channel at a wastegate channel outlet of said wastegate channel, with said valve seat having a valve seat plane extending along said valve seat; and a wastegate assembly for controlling exhaust gas flow to said turbine housing interior, said wastegate assembly comprising, a valve element engageable with said valve seat, with said valve element having a valve body and a wastegate arm extending away from said valve body, with said valve element moveable between a first position where said valve body is engaged with said valve seat for preventing exhaust gas flow from said turbine housing inlet to bypass said turbine housing interior, and a second position where said valve body is disengaged with said valve seat for allowing exhaust gas flow from said turbine housing inlet to bypass said turbine housing interior, a spindle coupled to said wastegate arm of said valve element for moving said valve element between said first and second positions, with said spindle extending along a spindle axis; wherein said wastegate channel extends along a channel axis, and wherein said channel axis is obliquely oriented with respect to said spindle axis such that said wastegate channel and said valve element are configured to direct exhaust gas to the catalytic converter and wherein said valve seat plane is obliquely oriented with respect to said spindle axis such that said wastegate channel and said valve element are configured to direct exhaust gas to the catalytic converter (as rejected using rationale and citations Claim 1 above regarding Hoshi Fig 1).
As to claim 23, Albrecht discloses A system for a vehicle, said system comprising: said internal combustion engine which produces exhaust gas; an exhaust system configured to deliver the exhaust gas out of the vehicle; said catalytic converter disposed between said internal combustion engine and said exhaust system; and said turbocharger as set forth in claim 13 (As rejected Claim 1 above: Albrecht Abs).

Claims 16,18,20-22 are rejected under 35 U.S.C. 103(a) as being unpatentable over IS Publication 20170152793 to Albrecht in view of US Publication 20130199175 to Hoshi as applied to Claim 13,19 above and further in view of US Patent 8984880 to Marques.
As to claim 16, Albrecht does not expressly disclose said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, and wherein said valve seat is disposed about said first and second wastegate channels at respective channel outlets of said first and second wastegate channels.
Marques discloses wherein said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, and wherein said valve seat is disposed about said first and second wastegate channels at respective channel outlets of said first and second wastegate channels (Fig 15).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Albrecht  to include wherein said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, and wherein said valve seat is disposed about said first and second wastegate channels at respective channel outlets of said first and second wastegate channels using the teachings of Marques so as to compensate for pulsations between different cylinder banks and increase overall system efficiency and reduce noise.
As to claim 18, Albrecht does not expressly disclose a bearing housing coupled to said turbine housing and defining a bearing housing interior, a compressor housing coupled to said bearing housing and defining a compressor housing interior, a turbine wheel disposed in said turbine interior, a shaft rotatably coupled to said turbine wheel and disposed in said bearing housing interior, and a compressor wheel rotatably coupled to said shaft which is disclosed by Marques (Col 2, Line 51-67: Fig 1).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Albrecht  to include a bearing housing coupled to said turbine housing and defining a bearing housing interior, a compressor housing coupled to said bearing housing and defining a compressor housing interior, a turbine wheel disposed in said turbine interior, a shaft rotatably coupled to said turbine wheel and disposed in said bearing housing interior, and a compressor wheel rotatably coupled to said shaft to utilize exhaust pressure to turn a compressor as taught in Albrecht (Abs) and as is commonly known in turbocharger systems, and doing so in an efficient manner through well known use of bearings.
As to claim 20, Albrecht does not expressly disclose said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, wherein said channel axis is further defined as a first channel axis and extends along said first wastegate channel, wherein said second wastegate channel extends along a second channel axis, and wherein said first channel axis and said second channel axis are both obliquely oriented with respect to said spindle axis such that said wastegate channel and said valve element are configured to direct exhaust gas to the catalytic converter.
Marques discloses wherein said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, and wherein said valve seat is disposed about said first and second wastegate channels at respective channel outlets of said first and second wastegate channels (Fig 15).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Albrecht  to include said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, wherein said channel axis is further defined as a first channel axis and extends along said first wastegate channel, wherein said second wastegate channel extends along a second channel axis, and wherein said first channel axis and said second channel axis are both obliquely oriented with respect to said spindle axis such that said wastegate channel and said valve element are configured to direct exhaust gas to the catalytic converter using the teachings of Marques so as to compensate for pulsations between different cylinder banks and increase overall system efficiency and reduce noise.
As to claim 21, Albrecht discloses comprising a dividing portion that divides said first and second wastegate channels, wherein said dividing portion extends along a dividing plane that is obliquely oriented with respect to said spindle axis (Marques Fig 15) and thus acts to be oblique with regard to the spindle axis as presented in Albrecht modified by Hoshi above to improve valve seating).
As to claim 22, Albrecht discloses said valve body has a body surface facing said valve seat and engageable with said valve seat, wherein said body surface has a body plane extending along said body surface, and wherein said body plane is parallel with said valve seat plane when said valve element is in said first position (Albrecht: Fig 2,7)(Hoshi Fig 1),
however  does not expressly disclose and wherein said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, and wherein said valve seat is disposed about said first and second wastegate channels at respective channel outlets of said first and second wastegate channel
Marques discloses wherein said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, and wherein said valve seat is disposed about said first and second wastegate channels at respective channel outlets of said first and second wastegate channels (Fig 15).
At the time of invention, it would have been obvious to one of ordinary skill in the art to modify Albrecht  to include wherein said wastegate channel is further defined as a first wastegate channel, wherein said wastegate duct further defines a second wastegate channel in fluid communication with said turbine housing inlet for discharging exhaust gas from said turbine housing inlet by bypassing said turbine housing interior, and wherein said valve seat is disposed about said first and second wastegate channels at respective channel outlets of said first and second wastegate channels using the teachings of Marques so as to compensate for pulsations between different cylinder banks and increase overall system efficiency and reduce noise.

Response to Arguments
Applicant’s arguments with respect to claims have been considered. 
With regards to Applicant’s argument that “To this end, Hoshi solely teaches, with respect to the inclination angle p being  0<B<90 (1)the stroke of the wastegate valve is precise and (2) the flowrate of the exhaust gas through the wastegate valve changes slowly in response to the valve opening. Therefore, there is no teaching of adjusting the inclination angle B to more effectively seat the valve while maintaining a desired flowrate through the valve during opening and closing, as alleged by the Examiner and, therefore, the Examiner's combination fails for at least this reason.” the examiner is unconvinced. Hoshi Par 0035 discloses explicitly that the adjustment of the angle B between the spindle and the valve seat is adjusted to “control the flow rate of the exhaust gas passing through the wastegate valve” and to “attain a high sealing capability” where sealing is understood to be synonymous to seating a valve properly in the art to reduce leaks (Par 0032), and as such Hoshi teaches using an angle between spindle and valve to reduce leaks by properly seating the valve to attain adequate sealing, while stably controlling the flowrate through the valve (Par 0035) which act as an improvement over Albrecht.
With regards to Applicant’s argument that “Additionally, modifying Albrecht to have the valve seat plane obliquely oriented with respect to said spindle axis would have the opposite effect of the proposed modification. Specifically, due to tight tolerances, the valve member and valve seat are calibrated, taking into4894-3791-9772, v. 1 consideration the thermal expansion of various components, such as the turbine housing, to have a seal between the valve element and the valve seat when the valve element is in the closed position. Any change in the orientation of the valve seat and spindle axis would render the turbocharger in Albrecht unsatisfactory for its intended purpose and would change the principle operation of the turbocharger in Albrecht, because modifying the valve seat plane 42 to be obliquely oriented with respect to the spindle axis r would result in hindering the sealing performance of the valve element 8 when engaged with the valve seat 6c. As the Examiner is aware, the proposed modification cannot render the prior art (Albrecht) unsatisfactory” the examiner is unconvinced.  There is no recitation to the effect that such modification would act counter to the proposed modification.  Further there is no recitation of “calibration”, “thermal expansion”, or “tolerances” in either reference, and as such there is no basis for such determination that such combination hinges on these features and would therefore fail.  Specifically Albrecht already teaches an oblique valve face with regard to the wastegate channel, equivalent to Hiroshi, so the modification introduced is to improve the spindle angle, where the system of Hiroshi and Albrecht are equivalent in thermal design due to their scope of technology and location, and as such any such assumed calibration and thermal expansion would have already been taking into account in the system by one of ordinary skill in the art during design.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE S BOGUE/Primary Examiner, Art Unit 3746